 Case 1:19-cv-01301-RLM Document 28 Filed 07/12/19 Page 1 of 2 PageID #: 111



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X 1:19-cv-1301-RLM
VANESSA WICKHAM,

                                   Plaintiff,                              NOTICE OF MOTION
        - against -

PHILADELPHIA INDEMNITY INSURANCE COMPANY,

                                    Defendant.
-----------------------------------------------------------------------X

        PLEASE TAKE NOTICE that upon the attached Declaration of SALVATORE J.

DeSANTIS, ESQ. dated July , 2019, and upon all papers heretofore had herein, the Defendant,

PHILADELPHIA INDEMNITY INSURANCE COMPANY, will move this court, Magistrate

Judge Roanne L. Mann, United States District Court, Eastern District of New York 225 Cadman

Plaza East Brooklyn, NY 11201, at the United States Courthouse located at 225 Cadman Plaza

East Brooklyn, New York 11201, on the ____ day of August 2019, at 9:30 a.m., or as soon

thereafter as counsel can be heard, for an order, pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure, granting judgment dismissing the plaintiff’s Amended Complaint, for failing to

meet the policy conditions precedent and, if not the entire action, dismissal of plaintiff’s Second

and Third Claims for Relief, alleging tortious conduct and violations of GBL §349, respectively,

together with such other relief deemed appropriate in the discretion of this Honorable Court.

Dated: July 12, 2019

                                                     Yours, etc.

                                                     MOLOD SPITZ & DeSANTIS, P.C.
                                                     Attorneys for Defendant
                                                     PHILADELPHIA INDEMNITY
                                                     INSURANCE COMPANY
                                                     By: S/ Salvatore J. DeSantis
                                                         Salvatore J. DeSantis (4481)
                                                     1430 Broadway, 21st Floor

                                                                                                 1
 Case 1:19-cv-01301-RLM Document 28 Filed 07/12/19 Page 2 of 2 PageID #: 112



                                   New York, NY 10018
                                   Tel: (212) 869-3200
                                   Email: sdesantis@molodspitz.com
                                   Our File No.: PHIC-889

To:

Thomas MIller, Esq.
Jaroslawicz & Jaros, LLC
Attorneys for Plaintiff
225 Broadway, 24th Floor
New York, NY 10007
Tel: 212-227-2780
Email: tmiller@lawjaros.com




                                                                               2
